UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-6776


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATHAN A. SILLA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cr-00157-AW-1)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathan A. Silla,    Appellant Pro Se.   Christen Anne Sproule,
Assistant United    States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathan    A.    Silla    appeals    the    district     court’s      order

denying his post-judgment motion for the preparation of various

transcripts at Government expense.                On appeal, we confine our

review to the issues raised in the Appellant’s brief.                        See 4th

Cir.   R.   34(b).         Because    Silla’s     informal       brief    does    not

challenge the basis for the district court’s disposition, Silla

has    forfeited      appellate       review      of     the     court’s       order.

Accordingly,    we    affirm    the     district       court’s    judgment.         We

dispense    with     oral    argument     because       the    facts     and     legal

contentions    are   adequately       presented    in    the     materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2